Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2284
                         Lower Tribunal No. 17-16924
                            ________________


                            Sergio R. Fernandez,
                                    Appellant,

                                        vs.

                             Miriam Fernandez,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Martinez-Scanziani & Associates Law, P.A., and Denise Martinez-Scanziani;
Puzo Hernandez Law, and Leslie Puzo, for appellant.

     Law Offices of Paul Morris, P.A. and Paul Morris; Laline Concepcion-
Veloso, P.A., and Laline Concepcion-Veloso, for appellee.


Before EMAS, C.J., and LINDSEY and LOBREE, JJ.

      PER CURIAM.
      Affirmed. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980) (applying an

abuse of discretion standard to the trial court’s alimony determinations); Viscito v.

Viscito, 214 So. 3d 736, 737-39 (Fla. 3d DCA 2017) (observing that an appellate

court generally reviews alimony and equitable distribution determinations for an

abuse of discretion, and concluding that the trial court did not abuse its discretion

given the presence of competent substantial evidence to support the trial court's

discretionary rulings). See also Broadfoot v. Broadfoot, 791 So. 2d 584, 585 (Fla.

3d DCA 2001) (noting: “As a general rule, we decline to consider claims which were

not presented in the first instance in the trial court.”); Mulligan v. State Farm Florida

Ins. Co., 127 So. 3d 852 (Fla. 4th DCA 2013) (noting appellant’s argument on appeal

was waived by having failed to present or preserve the issue at the hearing below or

in a motion for rehearing).




                                           2